UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 04-4166



UNITED STATES OF AMERICA,

                                                    Plaintiff - Appellee,

          versus


ERIC ATKINS,

                                                   Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-00-279)


Submitted:     August 20, 2004                 Decided:   October 21, 2004


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


I. Scott Pickus, Richmond, Virginia, for Appellant.       Paul J.
McNulty, United States Attorney, Michael J. Elston, Peter S.
Duffey, Assistant United States Attorneys, Robert M. Worster, III,
Third-Year Law Student Intern, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Eric Atkins appeals his conviction for possession with

intent to distribute cocaine base, in violation of 21 U.S.C. § 841

(2000); possession of cocaine base, in violation of 21 U.S.C. § 844

(2000); possession of marijuana, in violation of 21 U.S.C. § 841

(2000); and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. §             924(c) (2000).

          In   August    2000,   Atkins    was   charged    in   a   six-count

indictment for various drug trafficking crimes.             Prior to trial,

Atkins filed a motion to suppress evidence, alleging that the

narcotics and firearms were obtained in violation of his Fourth

Amendment rights.   On October 27, 2000, the district court granted

Atkins’ motion and suppressed the drugs and firearms found in his

possession.    The Government appealed.       In an unpublished opinion,

this Court reversed the district court’s ruling on the suppression

motion and remanded for further proceedings.               United States v.

Atkins, 2001 WL 863557, 16 Fed. Appx. 145 (4th Cir. 2001).                  On

remand, the district court admitted the evidence, and Atkins was

found guilty of three drug charges and one firearms charge.

          On   appeal,    Atkins   argues    that    the     district   court

improperly admitted the previously suppressed evidence because this

Court’s ruling was “not based upon a clear evidentiary description

of how much of the gun was visible.”        Atkins specifically contends

that the trial further developed the record and established that


                                   - 2 -
the gun was in plain view, not concealed, and thus its presence in

the car was not a violation of Virginia’s concealed weapons law.

See Va. Code Ann. § 18.2-308(A) (Michie Supp. 2004).      Generally,

“‘the doctrine [of the law of the case] posits that when a court

decides upon a rule of law, that decision should continue to govern

the same issues in subsequent stages in the same case.’”      United

States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999) (quoting

Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 815-16

(1988)).   The law of the case must be applied:

     in all subsequent proceedings in the same case in the
     trial court or on a later appeal . . . unless: (1) a
     subsequent   trial  produces   substantially   different
     evidence, (2) controlling authority has since made a
     contrary decision of law applicable to the issue, or (3)
     the prior decision was clearly erroneous and would work
     manifest injustice.

Id. (quoting Sejman v. Warner-Lambert Co., 845 F.2d 66, 69 (4th

Cir. 1988)).   Atkins asserted the same argument before this Court

in his previous appeal.     Atkins has not presented substantially

different evidence than that considered by this Court in his prior

appeal.    Aramony, 166 F.3d at 661.    Consequently, in keeping with

the doctrine of the law of the case, we conclude that the district

court properly admitted the evidence.     Id.

           Atkins also contends that the evidence is insufficient to

support his conviction for possession of a firearm in furtherance

of a drug trafficking crime, in violation of § 924(c).          “The

verdict of a jury must be sustained if there is substantial


                                - 3 -
evidence, taking the view most favorable to the Government, to

support it.”      Glasser v. United States, 315 U.S. 60, 80 (1942).

After careful review of the record, we conclude that there is

sufficient evidence to sustain Atkins’ conviction for violating

§ 924(c).     18 U.S.C. § 924(c)(2000); Glasser, 315 U.S. at 80;

United States v. Sloley, 19 F.3d 149, 152 (4th Cir. 1994) (holding

that the government must prove the defendant possessed a firearm,

during and in relation to a drug trafficking crime); United States

v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002) (listing factors which

may   establish    the   nexus   between   the   firearm   and   the   drug

trafficking offense); United States v. Blue, 957 F.2d 106, 107 (4th

Cir. 1992) (holding that constructive possession may be proven by

showing dominion or control over the contraband or vehicle in which

the contraband is concealed).

            Finally, Atkins asserts that the district court erred by

converting cash to the drug equivalent because the Government did

not prove the cash equivalency by a preponderance of the evidence.

A district court’s specific factual findings regarding the proper

amount of drugs will be upheld unless the record demonstrates that

it is clearly erroneous, United States v. Daughtrey, 874 F.2d 213,

217 (4th Cir. 1989), but the burden of proof by a preponderance of

the evidence rests with the government. United States v. Williams,

880 F.2d 804, 806 (4th Cir. 1989).     After careful review we find no




                                   - 4 -
error in the district court’s calculations.*   Daughtrey, 874 F.2d

at 217.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




     *
      Atkins does not assert an argument pursuant to Blakely v.
Washington, 124 S. Ct. 2531 (2004), on appeal, and any such claim
would be meritless in light of this court’s recent decision in
United States v. Hammoud, No. 03-4253, 2004 WL 1730309 (4th Cir.
Aug. 2, 2004) (order), petition for cert. filed, ___ U.S.L.W. ___
(U.S. Aug. 6, 2004) (No. 04-193).

                              - 5 -